Citation Nr: 0115071	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for degenerative disc 
disease and osteoarthritis, as secondary to a service-
connected low back strain disability.  

2.  Entitlement to an evaluation in excess of 50 percent for 
major depression.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

During the course of this appeal, the RO granted the veteran 
an increased rating, from 30 to 50 percent for his service-
connected major depression disability.  The United States 
Court of Veterans Appeals (Court) in AB v. Brown, 6 Vet. App. 
35, 39 (1993) held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the  maximum 
available benefits is awarded."  Id. at 38.  Accordingly, the 
issue of entitlement for an evaluation in excess of 50 
percent for major depression must be addressed by the Board. 

In a July 1986 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for lumbosacral 
degenerative disc disease on a direct basis, and as being the 
proximate result of his service-connected low back strain.  
In a November 1987 decision, the Board denied the veteran's 
claim for entitlement to service connection for degenerative 
disc disease of the lumbar spine on a direct basis.  In 
November 1999, the veteran again raised the issue of 
entitlement to service connection for a disc condition 
secondary to his service connected back disability.  As 
indicated in a letter sent to the veteran in December 1999, 
the RO decided to accept the claim for degenerative disc 
disease as a new claim based on a secondary basis.  Normally, 
the Board would have to consider the claim based on whether 
new and material evidence had been submitted to reopen the 
veteran's previously denied claim for entitlement to service 
connection for degenerative disc disease, claimed as 
secondary to his service-connected back disability.  See 
Fulkerson v. West, 12 Vet. App. 268, 269-70, (1998) (citing 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir.1996).  
However, the RO's July 1986 decision on entitlement to 
service connection for a degenerative disc disorder was 
subsumed in the Board's November 1987 decision, and, in the 
November 1987 decision, the Board did not address the issue 
of secondary service connection for degenerative disc 
disease.  Therefore, indeed, the issue before the Board at 
this time is as listed on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran has a current degenerative disc disease and 
osteoarthritis disability which is proximately due to or the 
result of his service-connected low back strain disability. 

2.  The veteran's major depression disability is currently 
manifested by global assessment of functioning of 31 to 40, 
and 45, with many medical opinions of record which indicate 
that he is unable to work due to his psychological condition.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative disc disease and 
osteoarthritis, as secondary to a service-connected low back 
strain disability is warranted.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.310 (2000).  

2.  The schedular criteria for an evaluation of 100 percent 
for major depression have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9434 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

It is noted that the RO has met its duty to assist the 
veteran in the development of these claims under the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the statement of the 
case and the supplemental statement of the case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Furthermore, 
the veteran was afforded a personal hearing in February 2000, 
where he provided testimony regarding his claims.  
Accordingly, the VA's duty to assist the veteran with these 
claims has been met.  Id.  


II.  Secondary Service Connection

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The facts of this case show that service connection was 
granted for low back strain in a February 1971 rating 
decision.  At that time, the RO assigned a noncompensable, or 
zero percent, rating; which has remained in effect to the 
present.  As indicated in the introduction, the veteran was 
later denied entitlement to service connection for 
degenerative disc disease by the RO and by the Board.  

At this juncture, the Board determines that entitlement to 
the benefit sought is now warranted, as the evidence supports 
the veteran's claim.  The crux of the matter for this claim 
is whether the evidence of record shows that the veteran's 
current degenerative disc disorder with osteoarthritis is 
proximately related to his service connected lumbar strain 
disability.  The most current evidence of record reveals two 
contradictory medical opinions regarding secondary service 
connection.  Both opinions are rendered by VA examiners, one 
a nurse practitioner and the other a medical physician, and 
both opinions were rendered in the year 2000, after each 
examiner had reviewed the veteran's medical history in 
detail.  

Otherwise, the record shows that the veteran has an extensive 
medical history, including back pain and degenerative disc 
disease.  While the Board has read all of the evidence of 
record, it finds that the most pertinent part of the 
veteran's history, as it relates to this claim, is accurately 
reported below within the recitation of each VA medical 
examiner's opinions rendered in the year 2000. 

In January 2000, the veteran underwent VA examination for the 
spine.  There was no claims folder available for review, 
however, the VA Medical Center file was reviewed.  The 
examiner, who was a C. N. P. (certified nurse practitioner) 
noted that the medical file indicated a long history of back 
problems.  The examiner reported a lengthy present medical 
history for the veteran.  In essence, she stated that the 
veteran has had severe back problems since service.  After a 
laminectomy in 1989 for herniated disc, the veteran continued 
to have pain, weakness, stiffness, fatigability, and lack of 
endurance.  The veteran located the pain to the L4, L5, and 
S1 area of the lower back.  The veteran stated that the usual 
pain was a seven on a one to ten scale.  He described having 
radiculopathy through each buttock and hip and running 
posteriorly down to the knees and then turning anteriorly 
down the anterior aspect of each calf.  The veteran reported 
that he collapsed at times, and that his legs gave out on 
him.  It was noted that the veteran had been unemployed for 
20 years due to chronic back pain and mental problems.  It 
was noted that the veteran ambulated with Canadian canes.  He 
reported that he used an electric cart when going out on 
lengthy excursions.  He stated that he had gained a 
tremendous amount of weight.  The examiner noted that the 
veteran was obese.  He was unable to perform any activities 
and had no tolerance for exercise.  Although the veteran 
denied fever or chills, he complained of having bowel and 
bladder incontinence.  The examiner noted that the veteran 
was crying during the history and physical examination.  He 
stated that he was embarrassed by his condition.  He stated 
that he passed terrible gas and was very uncomfortable about 
leaving his home.  The veteran stated that the original 
injury occurred in 1967, and he denied any kind of trauma to 
the back other than the original injury.  He stated that he 
lived with chronic pain and depression and that he was unable 
to maintain employment.  The examiner listed 13 medications 
that the veteran was currently taking.  

Physical examination revealed that the veteran was morbidly 
obese, with a weight of 338 pounds.  He was ambulatory with 
the assistance of two Canadian crutches.  His gait was slow 
and steady.  He was unable to toe walk, heel walk, squat or 
rise.  He was much too unstable and was very sensitive to 
pain presently.  There was no erythema, heat, or ecchymosis 
over the spine suggestive of infection.  There was slight 
scoliosis noted.  There was no kyphosis or lordosis noted.  
The spine was tender to palpation and percussion.  The 
examiner noted muscle spasm during that exercise.  He was 
unable to cross his leg except with much difficulty.  In the 
sitting position he could dorsiflex the great toe and flex 
the toes, but that was limited bilaterally.  Pressure 
sensation of the medial, dorsal and lateral aspects of each 
foot were slightly diminished.  Patellar tendon reflexes were 
1+, equal bilaterally.  It was noted that the veteran was 
unable to perform the sitting and knee extension tests or the 
straight leg raising due to increased pain.  There was a 14 
centimeter scar running vertically down the spine, and the 
scar was well healed and non-tender.  There was 2+ edema 
noted in the lower extremities.  The skin was intact.  
Peripheral pulses were difficult to elicit due to his morbid 
obesity and edema.  The examiner reported on ranges of motion 
for the neck, and the spine, and it was noted that the 
veteran complained of pain during those exercises.  It was 
difficult for the veteran to perform hip ranges of motion.  

Regarding corresponding diagnostic tests, the examiner wrote 
that a magnetic resonance imaging of the lumbosacral spine, 
dated in April 1999, revealed an impression of 1.) changes 
compatible with enhancing scar tissue interior to the fecal 
sac at L5 to S1 with extent of the enhancing tissue slightly 
to the left of midline in position to possibly exert traction 
symptoms upon the left S1 nerve root within the spinal canal 
and to a lesser extent possibly the right S1 nerve root.  The 
examiner noted an August 1999 x-ray of the lumbosacral spine 
with an impression of mild scoliosis, maintenance of 
vertebral height and alignment, advanced productive 
osteoarthritic changes with associated disc degeneration at 
L5, S1, related posteroinferior spurring potentially 
impinging upon the adjacent neural structures.  The examiner 
also pointed out that an April 1999 lumbosacral spine x-ray 
with an impression of disc space narrowing with subchondral 
sclerosis and spur formation at L5, S1.  

After physical examination of the veteran, the examiner noted 
a diagnosis of chronic low back pain related to degenerative 
disc disease, osteoarthritis, some impingement relating to 
severe strain relating to 1967 resulting in decreased range 
of motion, decreased sensation, decreased muscle strength, 
and anxiety.  She commented as follows:

Please note that this examiner feels that this veteran 
is unable to work.  He has severe back problems and is 
barely able to perform his activities of daily living.  
He is unkempt and short of breath with movement which 
continually exacerbates pain.  He relates to the 
examiner that a surgeon stated this veteran is not a 
candidate for surgery until he loses weight and quits 
smoking.  This claimed disability is proximately due to 
the veteran's service-connect(ed) disability based on 
medical considerations.  

In August 2000, a VA medical physician, who was a M.D. added 
an addendum to the record.  He stated after thorough review 
of the claims folder, as well as in addition to the excellent 
examination done in January 2000 by another, he wanted to add 
further discussion and an opinion about the medical 
considerations of the veteran's lumbosacral strain.  The 
physician went on to say that review of the medical files and 
diagnostic studies certainly concluded that the veteran had a 
serious back problem, including advanced osteoarthritic 
changes associated with disc degeneration at L5-S1, and 
status post laminectomy of L4-L5.  The question posed to the 
physician (by the rating board) was the probability that the 
veteran's status was related to his zero percent service-
connected back sprain.  

The physician stated the service medical records indicate he 
was seen 3 times during his military service for low back 
pain.  He summarized that the veteran was seen on September 
5, 1967 for low back pain, due to possible trauma.  The 
veteran stated that his back had been out of shape for 2 
months.  He saw a chiropractic doctor for adjustments.  
Physical examination revealed that range of motion was full, 
and that there was no spasm, no localized pain to the L 
sacral paravertebral region without radiation.  Exercise and 
a bed board were dispensed.  In October 1969, the veteran was 
seen for low back pain.  There was no pain on urination, and 
no frequency.  The prescription was Darvon, Robaxin.  In 
November 1969, the veteran had aching type pain in the 
cervical spine area.  He had a history of back pain which 
began with playing football.  Heat and Darvon were dispensed.  
In January 1970, the veteran lifted a mailbag with acute 
onset of low back pain with radiation into his legs.  There 
was no prior history.  Now ambulating, the veteran continued 
with low back pain, dull ache, non radiating, and he had 
range of motion with guarding, and bilateral muscle spasms.  
The diagnosis was low back strain.  The plan included bed 
(rest), heat, Robaxin and Darvon.  A note of March 16, 1970, 
from a Mental Health provider indicated that the veteran had 
become active in athletics.  

The physician further summarized that a review of a 
disability evaluation examination, completed on December 16, 
1970, by an orthopedic surgeon, indicated that the veteran 
injured his back while playing football in 1966.  He repeated 
injuries during his military service, treated with exercises, 
bed board, and relaxants.  The veteran stated that his back 
felt all right, strained at times, but that there was no loss 
of function.  There were no restrictions to his normal life 
activities due to back disability.  His range of motion was 
normal and he was without muscle spasm, although there was 
slight tenderness noted at the S1 joint.  He had good 
movement in all positions, without radiculopathy, and slight 
pain was noted at lateral bending only.  In hearing testimony 
dated in November 1986, the veteran recounted his initial 
military low back pain as occurring most likely in February 
1967; however, there is no record that he was seen for that 
condition until September 5, 1967, and the treatment plan was 
very conservative and without apparent medications.  

The physician noted that the veteran also recounted using 
chiropractic services for approximately 10 treatments after 
the "boot camp" experience of low back pain.  He continued 
with chiropractic services after he left military service.  
In 1979, he reported an injury to his back while working at a 
power plant in Winnemucca which required his being off work 
3-4 weeks.  He continued chiropractic services over the next 
10 years, and had a laminectomy for a herniated disc in 1989.  
The physician concluded the Addendum by saying:

With this history, I must conclude that 
the veteran had a pre-existing back 
injury in 1966, prior to his military 
service, secondary to football injury.  
The recorded instances of low back strain 
during his military service were all very 
mild with minimal treatment and no 
apparent residual dysfunction.  His 
discharge physical (examination) of 
September 23, 1970 does not mention any 
back pain or significant findings.  
Although he did incur mild injury during 
military service, in my opinion, his 
eventual herniation and resultant 
laminectomy were not caused from these 
events alone.  

The fact that he had chiropractic 
services for greater than 10 years, as 
well as a work-related back injury in 
1979 and a pre-existing injury in 1966 
would lead me to believe that it is not 
as likely that his back condition is due 
to his service-connected disability.  

Again, the crux of the matter for this claim is whether the 
evidence of record shows that the veteran's current 
degenerative disc disorder with osteoarthritis is proximately 
related to his service connected lumbar strain disability.  
Each VA examiner is certainly qualified to make a 
determination as to the etiology and an onset of the 
veteran's current degenerative changes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education).  The Board finds both opinions equally probative.  
Taking into consideration the veteran's personal testimony, 
the private and VA medical records, and the two most recent 
medical opinions, the Board finds that the evidence for or 
against this claim is in relative equipoise.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, the 
veteran's claim for secondary service connection is granted. 


III.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (or Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
instance, the veteran is appealing the increased rating 
assigned following his initial grant of service connection.  
That increased rating was made effective the date of the 
original grant, and a staged rating analysis is therefore not 
warranted in this case.  Rather, the present level of 
disability is of primary concern.  

Effective November 7, 1996, during the pendency of this 
appeal, 38 C.F.R. Part 4 was amended with regard to rating 
mental disorders, including major depression.  See 61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed (February 1991) before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  See VAOPGCPREC 3-
2000 (2000) [opinion of VA General Counsel that the decision 
in Karnas is to be implemented by first determining whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation. 

In an August 1997 rating decision, and corresponding 
Statement of the Case, the RO provided the veteran with the 
criteria for ratings under both the old and revised rating 
criteria.  As the RO considered both the old and revised 
rating criteria, in this regard, no prejudice inures to the 
veteran from the Board's review of both sets of criteria.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former Rating Schedule, an evaluation of 100 
percent is warranted (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; (2) where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id. 

A 50 percent is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment as a result of psychoneurotic symptoms.  
Id.

Formerly under 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  This subsection is not 
applicable to the veteran's claim as he had compensable 
service-connected disabilities, other than his mental 
disorder.  

The current Rating Schedule provides that a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 50 percent evaluation for 
PTSD for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
appellant's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

A review of the record reveals that in a September 1977 
rating decision, the RO denied entitlement to service 
connection for a psychiatric disability.  The veteran did not 
appeal this determination and it became final.  In February 
1991, the veteran requested that his claim for a psychiatric 
disability be reopened.  In March 1991, the RO issued a 
confirmed rating decision and informed the veteran that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran appealed that determination to the Board, 
and in January 1995, the Board remanded the issue for further 
development.  

After further development was completed, the Board in an 
April 1997 decision, granted entitlement to service 
connection for an acquired psychiatric disability, currently 
diagnosed as major depression.  In an August 1997 rating 
action, the RO implemented the Board's decision and granted 
the veteran a 30 percent rating for major depression, 
pursuant to Diagnostic Code 9434, effective February 20, 
1991.  The veteran disagreed with the 30 percent rating 
determination assigned for the original grant of service 
connection.  In an August 1998 rating decision, the RO 
increased the rating from 30 to 50 percent.  The veteran 
expressed disagreement with the 50 percent rating and 
perfected this timely appeal.  

The veteran's claims folder is voluminous and is replete with 
medical records from VA, private physicians, and his former 
employer.  The Board has read all of these records, and notes 
that many records pertain to medical conditions that the 
veteran has, which are not at issue in this appeal.  However, 
many of the VA treatment records chronicle the veteran's 
psychological condition and show that he has had consistent 
treatment for his psychological disorder, albeit at sporadic 
intervals.  Private treatment records also reflect the 
veteran's current struggle with his psychological disability.  
Otherwise, pertinent to his claim for an increased evaluation 
for major depression, the following facts are highlighted.  

A May 1992 record shows that the veteran was referred for 
assessment for psychological abilities to work within the 
postal service.  The evaluators found that an emotional 
disturbance existed and it was diagnosed as major depression, 
recurrent, and undifferentiated somatoform disorder.  The 
evaluator opined that the veteran should not return to work 
as a postal worker.  

A VA staff psychologist concluded in September 1996 that the 
veteran had adjustment problems in service, and that his 
problems manifested themselves through both somatic and 
psychiatric channels resulting in both headaches and 
depression.  Over the years, those had become reciprocal 
disorders, with one problem feeding the other.  It was the VA 
examiner's opinion that the problems of cephalalgia, cluster 
headaches, and the depression, should for diagnostic purposes 
be considered a combined disorder.  It was essentially this 
opinion that lead the Board in April 1997 to grant service 
connection for major depression.  At the time of the grant, 
service connection was already in effect for cephalalgia.  
After the grant of service connection for depression, the RO 
reclassified the veteran's disorders to include cephalalgia 
with cluster headache syndrome, and a separate rating for 
major depression.  

In June 1997, the veteran was evaluated at VA for 
psychological examination.  The examiner stated that the 
veteran's claims folder, which was extensive, had been 
reviewed prior to, during, and after his evaluation.  The 
examiner included in the report, evaluation of the veteran's 
medical and occupational history, current medications, 
objective findings, and mental status examination.  The 
veteran's recent psychiatric history was significant for 
being hospitalized in January 1997 for three weeks, because 
of depression and suicidal thinking.  At the time of this 
examination, the veteran denied suicidal ideation or 
homicidal ideation, or auditory or visual hallucinations.  He 
did not appear delusional or paranoid to the examiner at that 
time.  Rather, he was alert and cooperative, and he was 
appropriately dressed and groomed.  He did not appear to be 
in any physical or emotional distress.  His mood was 
moderately depressed, and he appeared to be tearful on one or 
two occasions when describing his problems with his ongoing 
headaches.  His affect was appropriate to the thought 
content.  He appeared to relate appropriately to his wife, 
who was with him at the examination.  His insight and 
judgment appeared to be impaired by his fixation on his 
ongoing physical problems.  The diagnoses were: Axis I, 
History of major depression, currently in remission, and on 
medications; Axis II, mixed personality traits, Axis IV, 
(including), loss of ability to work, and participating in a 
normal lifestyle; and Axis V, Global Assessment of 
Functioning Score of 50 to 60, with moderate symptoms, in 
terms of difficulty with social, occupational, and inter-
personal functioning, with few friends, no social activities, 
conflicts with family, and persistent symptoms of pain and 
depression.  

In May 1998, the veteran was evaluated at VA for 
psychological examination.  At that time, the diagnosis was 
Axis I, major depression, recurrent, and medical condition 
affecting psychological factors; Axis II, dependent 
personality; Axis III, Obesity, cluster headaches, history of 
spinal surgery; Axis IV, very significant emotional strain 
due to his religious beliefs, with minimal support outside of 
his family and he had no basic activities that would be 
considered leisure activities; and Axis V, global assessment 
of functioning of 50.  In the remarks section, the examiner 
stated:

This veteran is service-connected for 
depression and by my findings he 
obviously fulfills the criteria for a 
diagnosis of major depression.  He may 
have other complicating factors regarding 
his nervous condition which may affect 
his mental state as far as his motivation 
and mood and they certainly may be 
intertwined to a great deal.  Sorting 
them out as to what may cause the other 
is very difficult.  However, I do feel 
that this gentleman is basically not 
employable.  He has been tried on 
numerous medications, numerous 
treatments.  All have been minimally 
effective. . . . .

In August 1999, the veteran was examined at VA for 
psychological evaluation.  At that time, the diagnosis was 
Axis I, major depression, continuing, Axis II inadequate 
personality disorder; Axis IV, severe with financial, family, 
legal, medical problems; and Axis V, Global assessment of 
functioning was 31-40, severe impairment with problems in 
major areas with impairment in work relationships, family 
relationships, his judgment, thinking and mood.  In that 
examiner's opinion, the veteran, because of his depression 
was unemployable; and the examiner noted that the veteran's 
other physical problems also contributed significantly to his 
problem of unemployability.  

In February 2000, the veteran testified at a personal hearing 
at the RO.  In essence the veteran indicated that he could 
not work due to his psychological disorder, and that his 
problems with driving affected his ability to be employed.  

In March 2000, the veteran's private physician wrote a letter 
to another of the veteran's doctors.  Therein, the physician, 
Dr. C, attempted to bring the other doctor up to date on the 
veteran.  He stated that the veteran was a very difficult 
case with multiple problems, which had been quite a challenge 
to keep up with.  Pertinent to the Board's discussion, is 
that this physician indicated that the veteran was far from 
the road to recovery, that he had not adhered to any diet 
program, that he continued to smoke and that he used 
excessive amounts of medicines to control his pain.  Dr. C 
said that he was attempting to work with the veteran 
psychologically.  

In August 2000, the veteran's counselor from the Vet Center, 
wrote a letter on his behalf.  Therein, the 
counselor/examiner, who was a clinical psychologist, 
described his interview with the veteran.  The veteran 
reported that he was persistently harassed while in service.  
At the interview, the veteran appeared somewhat disheveled.  
The veteran reported that he often had difficulty attending 
to his basic hygiene.  He sometimes went weeks between 
showers.  He stated that he would often wear the same 
clothing for days on end and had been told by others that his 
personal hygiene was poor.  The examiner noted that the 
veteran's posture was poor.  He slumped in the chair.  He 
appeared to be in pain and reported that the pain interfered 
with his ability to carry out daily functions.  He appeared 
depressed and reported sadness when he thought of his life 
and the little he had accomplished.  His movements were slow.  
His speech was understandable but soft and slow.  He was 
somewhat guarded during the interview.  His affect and mood 
were marked by depression and an overall feeling of sadness.  
He denied any delusions or hallucinations.  His intellectual 
level appeared to be in the average range.  His attention and 
concentration were both sufficiently intact to meet the 
demands of the interview situation.  He was oriented to 
person, place and time.  His memory for recent and remote 
events was intact.  His thinking was clear and goal oriented.  
His insight was limited.  The examiners stated that the 
veteran placed responsibility for his current difficulties on 
others.  His judgment was poor.  He had difficulty making 
routine decisions.  He reported suicidal thoughts and 
behavior in the past but denied current plans to harm 
himself.  The examiner stated that the veteran's current 
diagnosis was Axis I, Major depressive disorder, recurrent; 
Axis IV, severe; and Axis V, 45 (global assessment of 
functioning).  

The examiner further stated that the veteran had been seen at 
the Vet Center on a regular basis since August 2000, and that 
he presented with chronic problems that had not been 
alleviated by the treatment he had received over the years.  

The Board has reviewed all of the evidence pertinent to this 
claim and determines that the former rating criteria are more 
favorable to the veteran.  The Board determines that an 
increased evaluation, from 50 to 100 percent is warranted in 
this instance.  Almost all of the examiners who have 
evaluated the veteran for his psychological disability, 
including VA examiners, private, and his former employer, 
have concluded that he is unable to work.  The record 
establishes, that while the veteran has many physical 
ailments as well, it appears to be his psychological 
disability that renders him totally incapacitated and unable 
to be employed; which is part of the criteria for a rating of 
100 percent for major depression under the former criteria.  
Additionally, the veteran has shown a steady decline in his 
ability to function as represented by a global assessment of 
functioning score in June 1997 of 50 to 60, and then a 
reduction in that score to 31-40 when he was evaluated at VA 
in August 1999.  His Vet Center counselor has given him a 
current score of 45.  Considering his fluctuation in the 
ability to function, the many opinions of record which 
indicate that the veteran's situation is a very complicated 
one with many overlapping symptoms that cannot be bifurcated, 
and considering the fact that several examiners have opined 
that the veteran is unable to work due to his mental 
incapacity, the Board finds that the criteria for a 100 
percent rating for major depression have been met.  In sum, 
the severity of the veteran's psychiatric disorder, appears 
to approximate a finding of demonstrable impairment, as 
requisite to the assignment of a 100 percent disability 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).  
Accordingly, the appeal is granted.


IV.  TDIU

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment" 
Ibid.  Moreover, the veteran's advancing age and non-service- 
connected disabilities may not be considered.  See 38 C.F.R. 
§ 3.341(a) (1999); Van Hoose, 4 Vet. App. at 363; Hersey, 2 
Vet. App. at 94.  

In determining whether a particular veteran is unemployable, 
the Board must also give full consideration to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2000). 
Furthermore, the Board must consider the effects of the 
veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).

In this case, and as just discussed above, the veteran's 
major depression disability is now assigned a 100 percent 
rating.  The Board's grant of a total schedular evaluation 
for the veteran's service-connected major depression 
disability makes his claim for TDIU moot.  See Green v. 
Brown, 11 Vet. App. 472, 476 (1998) (veteran with 100% 
schedular rating for service-connected disability is not 
eligible for TDIU evaluation).  



ORDER

Service connection for degenerative disc disease and 
osteoarthritis, as secondary to a service-connected low back 
strain disability is granted.  

An evaluation of 100 percent for major depression is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

A total disability rating for individual unemployability is 
dismissed. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

